DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species D, claims 1-17 in the reply filed on 12 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 June 2020, have been considered.

Drawings
The drawings are objected to because “Fig. 15” appears to have been cutoff within the drawing sheet.  Corrected drawing sheets in compliance with 37 CFR 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (JP 2011-218665).
With respect to claim 1, Miyasaka discloses a piezoelectric printhead comprising: 
a piezoelectric printing device (Drawing 14, element 600) including: 
a substrate (Drawing 4, element 22); 
at least one row of drop ejectors (Drawing 4, elements 23A, 23B) disposed on the substrate, each row being aligned along a row direction (Drawings 3 or 4, Y-dir), each drop ejector including: 
a pressure chamber (Drawing 4, element 36); and 
a nozzle (Drawing 4, element 31) disposed in a nozzle layer (Drawing 4, element 21) that is in fluid connection with the pressure chamber (paragraph 0044); 
a piezoelectric plate (Drawing 4, element 23) including: 
a first surface (Drawing 4, element 23, i.e. bottom) that is disposed proximate to the pressure chambers (Drawing 4, element 36) opposite the nozzle layer (Drawing 4, element 21); and 
an outer second surface (Drawing 4, element 23, i.e. top) opposite to the first surface; 
a first ink inlet port (Drawing 4, element 38, i.e. left side) that is configured to provide a first ink to a first plurality of drop ejectors (Drawing 4, element 23A) in a first row of the at least one row; 
a second ink inlet port (Drawing 4, element 38, i.e. right side) that is configured to provide a second ink to a second plurality of drop ejectors (Drawing 4, element 23B) in the first row; 
a signal line (Drawing 6, element 72) corresponding to each drop ejector in the at least one row, each signal line leading to a corresponding signal input pad (Drawing 6, element 73; paragraph 0056); and 
at least one common ground bus (Drawing 6, element 76) disposed along the row direction (Drawing 6, Y-dir), the common ground bus being connected to ground traces (Drawing 4, element 42) that are disposed between adjacent pressure chambers (paragraph 0042), wherein the at least one common ground bus leads to at least one ground return pad (Drawing 2, element 77; paragraph 0058); 
a manifold (Drawing 4, element 37) that is fluidically connected to at least the first ink inlet port and the second ink inlet port (paragraph 0039); 
a U-shaped flexible printed wiring element (Drawing 2, element 27) including: 
a device connection region (Drawing 2 or 6, element 27b) including: 
a plurality of signal connection pads (Drawing 4, element 47, Y-dir) each signal connection pad facing a corresponding signal input pad paragraph 0060); and 
at least one ground connection pad (Drawing 6, element 29), each ground connection pad facing (paragraph 0058) a corresponding ground return pad (Drawing 2, element 77); 
a pair of legs (Drawing 2 or 6, element 27a) extending from the device connection region (Drawing 2 or 6, element 27b), the pair of legs each including: 
a plurality of signal connection lines (Drawing 6, element 28), each signal connection line extending from a corresponding signal connection pad (Drawing 5, element 47); and 
at least one ground connection line (Drawing 6, element 76), each ground connection line extending from a corresponding ground connection pad (Drawing 6, element 29); and 
an interconnection element (Drawing 5, element 79) disposed between the device connection region of the U-shaped flexible printing wiring element (Drawing 4, element 27) and a contact layer (Drawing 5, element 47, i.e. top) of the piezoelectric printing device that includes the signal input pads (Drawing 5, element 73) and the at least one ground return pad (Drawing 6, element 77).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the polarity of the electrical lines to the piezoelectric printhead as claimed.  Thus, the limitations concerning how the piezoelectric printhead is polarized are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Miyasaka.

With respect to claim 3, Miyasaka discloses the device connection region (Drawing 4, element 27b) of the U-shaped flexible printed wiring element (Drawing 2, element 27) extends through an opening (Drawing 2, element 102) in the piezoelectric plate (Drawing 2, element 23) to make connection to the signal input pads and the at least one ground return pad on the first side of the substrate (paragraphs 0055-0059).
With respect to claim 4, Miyasaka discloses the contact layer (Drawing 5, element 47) is disposed on the outer second surface (Drawing 5, element 23, i.e. top) of the piezoelectric plate.
With respect to claim 5, Miyasaka discloses a bar-shaped element (Drawing 2, element 25A) disposed along the row direction (Drawing 2, Y-dir) proximate to the device connection region (Drawing 2, element 27b) between the pair of legs (Drawing 2 or 6, element 27a) of the U-shaped flexible printed wiring element.
With respect to claim 6, Miyasaka discloses the plurality of signal connection lines and the at least one ground connection line on each of the legs are electrically connected to at least one connector mounted on the U- shaped flexible printed wiring element (paragraphs 0055-0058).
With respect to claim 7, Miyasaka discloses a first connector (Drawing 6, one of element 71) that is mounted to a first leg (Drawing 2 or 6, one of element 27a) of the pair of legs is offset from and faces a second connector (Drawing 6, another one of element 71) that is mounted to a second leg (Drawing 2 or 6, another one of element 27a) of the pair of legs.

With respect to claim 17, Miyasaka discloses the substrate (Drawing 1, element 22) including a first edge and a second edge (Drawing 1, element 22, i.e. 3D view), each extending along the row direction (Drawing 1, y-dir), wherein at least one ink inlet port (Drawing 4, element 38) is disposed in at least one of the first side edge and the second side edge.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,192,365. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,192,365 claims a similar piezoelectric printhead.  The instant claims are broader in scope than the claims in U.S. Patent No. 11,192,365 because the instant claims broaden the elements such as the number of “ink inlet ports”, the “manifold”, .

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        01/05/2022